Matter of Jacobs v Jacobs (2016 NY Slip Op 02650)





Matter of Jacobs v Jacobs


2016 NY Slip Op 02650


Decided on April 6, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 6, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

L. PRISCILLA HALL, J.P.
JEFFREY A. COHEN
HECTOR D. LASALLE
FRANCESCA E. CONNOLLY, JJ.


2015-03917
2015-03940
 (Docket No. O-5137-14)

[*1]In the Matter of Kent Jacobs, etc., respondent,
vSamuel Jacobs, Sr., appellant.


Yasmin Daley Duncan, Brooklyn, NY, for appellant.
Kent Jacobs, Hopewell Junction, NY, respondent pro se.

DECISION & ORDER
Appeals from (1) an order of the Family Court, Dutchess County (Joseph A. Egitto, J.), dated April 23, 2015, and (2) an order of protection of that court, also dated April 23, 2015. The order, after a hearing, found that the appellant committed the family offense of harassment in the second degree. The order of protection directed the appellant, inter alia, to stay away from the petitioner until and including April 23, 2017.
ORDERED that the order and the order of protection are affirmed, without costs or disbursements.
Contrary to the appellant's contentions, the determination that he committed a family offense is supported by a fair preponderance of the evidence (see Family Ct Act § 832). The evidence at the hearing established that the appellant engaged in a course of conduct, consisting of letters and phone calls, which alarmed the petitioner and served no legitimate purpose. These acts constituted harassment in the second degree, warranting the issuance of an order of protection (Penal Law § 240.26[3]). The Family Court did not find credible the appellant's proffered reasons for his threatening letters. The court's findings regarding the credibility of witnesses are entitled to great weight on appeal (see Matter of Pearlman v Pearlman, 78 AD3d 711; Matter of Hall v Hall, 45 AD3d 842). Accordingly, as the court's determination is supported by the record, it should not be disturbed (see Matter of Kanterakis v Kanterakis, 102 AD3d 784; Matter of Salazar v Melendez, 97 AD3d 754).
The petitioner's contention that the order of protection should be amended to include his son is not properly before this Court.
HALL, J.P., COHEN, LASALLE and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court